FILED
                             NOT FOR PUBLICATION                            OCT 21 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


FNU JOKO,                                        No. 13-72174

               Petitioner,                       Agency No. A088-125-412

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Joko, a native and citizen of Indonesia, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). Our jurisdiction is


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s

factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We

deny in part and dismiss in part the petition for review.

      The IJ determined Joko’s past experiences of harm were not on account of

his Chinese ethnicity or did not rise to the level of persecution, and the BIA

affirmed the IJ’s conclusion. Substantial evidence supports the agency’s

determination. See Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009)

(the REAL ID Act “requires that a protected ground represent ‘one central reason’

for an asylum applicant’s persecution”); Halim v. Holder, 590 F.3d 971, 975-76

(9th Cir. 2009) (incidents of mistreatment, cumulatively, did not compel a finding

of persecution). We reject Joko’s contentions that the agency applied an incorrect

legal standard or misinterpreted the record. Substantial evidence also supports the

BIA’s conclusion that even under a disfavored group analysis, Joko did not

demonstrate sufficient individualized risk of persecution to establish eligibility for

asylum. See Halim, 590 F.3d at 979. Thus, Joko’s asylum claim fails.

      Because Joko failed to establish eligibility for asylum, he necessarily failed

to establish eligibility for withholding of removal. See Zehatye v. Gonzales, 453
F.3d 1182, 1190 (9th Cir. 2006).




                                           2                                     13-72174
      Finally, we lack jurisdiction to consider Joko’s contentions challenging the

IJ’s denial of his CAT claim because he failed to raise them to the BIA, see Barron

v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004), and the record does not support

Joko’s contention that the BIA reached the merits of his CAT claim.

      We deny as unnecessary Joko’s motion to assign his case to a merits panel.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   13-72174